Case 3:17-cv-00601-MHL Document 207 Filed 07/22/20 Page 1 of 3 PageID# 3169



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


  ROBERT DAVID STEELE                          )
       et al                                   )
                                               )
         Plaintiffs,                           )
                                               )
  v.                                           )                    Case 3:17-cv-601-MHL
                                               )
                                               )
  JASON GOODMAN                                )
       et al                                   )
                                               )
         Defendants.                           )
                                               )


                                 CERTIFICATION
         Plaintiffs’ counsel, Steven S. Biss, pursuant to the Court’s Order [ECF No. 206],

  hereby certifies as follows:

         1.      I have provided to Defendant Jason Goodman (“Goodman”) a true and

  exact copy of all documents submitted to the Court at the July 15, 2020 Show Cause

  Hearing.

         2.      On July 16, 2020, I received from Mr. Goodman a .zip file, titled “Steele v

  Goodman Discovery.zip”, containing the documents he provided to the Court. I also

  received an index, titled “Discovery 26a”, that he was sending to the Clerk.

         3.      On July 19, 2020, I received from Mr. Goodman a file, titled “Steele v

  Goodman Defendant 26a with Index.pdf”. The PDF consisted of 1,256 pages. In an

  accompanying email, Mr. Goodman stated that “[i]n the interest of providing a more

  organized document, I have added bates numbers to each item and included an improved


                                              1
Case 3:17-cv-00601-MHL Document 207 Filed 07/22/20 Page 2 of 3 PageID# 3170



  index. I have also included a previously, accidentally omitted truanch [sic] of emails

  from Manuel Chavez III”.

            4.   Mr. Goodman indicated that he “would like to arrange a phone call with

  you at your soonest convenience to make sure any remaining discovery disputes can be

  totally eliminated before the next hearing with judge Lauck.” I agreed and arranged a

  Court Reporter. On July 20, 2020, Mr. Goodman and I spoke. The call was cordial.

  Later that day, I received from Mr. Goodman a file, titled “Steele v Goodman Defendant

  26a with Index SUP01.pdf”. The PDF consisted of 1,309 pages. In an accompanying

  email, Mr. Goodman stated that “I have attached an updated file which contains the

  supplemental material discussed in this morning’s phone call as well as an updated

  index.”

            5.   I was able to download and access all files emailed to me by Mr.

  Goodman.

            6.   Upon my review of Mr. Goodman’s documents, I had a few questions

  about attachments and an additional email address, Jason@21stcentury3D.com. Mr.

  Goodman was responsive to my questions and promptly produced the attachments or

  confirmed he could no longer access them.



  DATED:         July 22, 2020



                             Signature of Counsel on Next Page




                                              2
Case 3:17-cv-00601-MHL Document 207 Filed 07/22/20 Page 3 of 3 PageID# 3171



                               ROBERT DAVID STEELE
                               EARTH INTELLIGENCE NETWORK



                               By:     /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                              CERTIFICATE OF SERVICE

         I hereby certify that on July 22, 2020 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel of record and all interested parties receiving notices via CM/ECF, and a

  copy was emailed in PDF to Defendants, Goodman and Lutzke.




                               By:     /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              3
